Judgment, Supreme Court, New York County (Ronald A. Zweibel, J), rendered August 30, 2007, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of six months, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence. The evidence, which included, among other things, the presence in a van of an assortment of weapons, a ski mask (in June) and sets of disposable gloves, warranted the inference that each of the occupants, including defendant, was part of a group engaged in *270a joint criminal enterprise, and that the occupants were in joint possession of the weapons (see Matter of Kadeem W., 5 NY3d 864 [2005]; People v Tirado, 38 NY2d 955 [1976]), regardless of the proximity of any occupant to any particular weapon. The same evidence also supported the conclusion that defendant possessed the knives at issue with intent to use them unlawfully.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Renwick, JJ.